 



Exhibit 10.8.3

REDWOOD TRUST, INC.

RESTRICTED STOCK AWARD AGREEMENT

     This Agreement is made as of the                      day of
                    ,      , by and between Redwood Trust, Inc., a Maryland
corporation (the “Corporation”), and                     (“Purchaser”).

     Pursuant to the Redwood Trust, Inc. 2002 Incentive Stock Plan the
Corporation’s Compensation Committee (the “Committee”) has determined that the
Purchaser is to be granted a Restricted Stock award to purchase shares of the
Corporation’s common stock, on the terms and conditions set forth herein, and
the Committee hereby grants such award. Any capitalized terms not defined herein
shall have the meaning set forth in the Plan.

     In consideration of the mutual covenants and representations set forth
herein, the Corporation and Purchaser agree as follows:

     1. Purchase and Sale of Stock. Subject to the terms and conditions of this
Agreement, the Corporation hereby agrees to sell to Purchaser and Purchaser
agrees to purchase from the Corporation on the Closing Date (as herein defined),
     (xxxx) shares of the Corporation’s Common Stock (the “Stock”) at a price of
One Cent ($0.01) per share, for an aggregate purchase price of
                     and 00/100 Dollars ($xxx.00). The purchase price for the
Stock shall be paid in cash.

     2. Closing. The purchase and sale of the Stock shall occur at a Closing to
be held at such time and place (the “Closing Date”), as designated by the
Corporation by written notice to the Purchaser of at least one (1) business day
prior to the Closing Date. The Closing will take place at the principal office
of the Corporation or at such other place as shall be designated by the
Corporation. At the Closing, Purchaser shall deliver to the Corporation a check
payable to the order of the Corporation in the aggregate amount of the purchase
price of the Stock, and the Corporation will issue, as promptly thereafter as
practicable, a certificate representing the Stock registered in the name of the
Purchaser.

     3. Purchase Option.

     (a) All of the Stock shall be subject to the right and option of the
Corporation to repurchase the Stock (the “Purchase Option”) as set forth in this
Section 3. In the event Purchaser shall cease to be employed by the Corporation
(including a parent or subsidiary of the Corporation) for any reason except as
set forth in subparagraph (c) hereof (the “Termination”), the Purchase Option
shall come into effect. Following a Termination, the Corporation shall have the
right, as provided in subparagraph (b) hereof, to purchase from the Purchaser or
his or her personal representative, as the case may be, at the purchase price
per share originally paid as set forth in Section 1 hereof (the “Option Price”),
a portion of the Stock computed as follows:

1



--------------------------------------------------------------------------------



 



              Percentage of Stock If the Termination Occurs:   Subject to
Purchase     Option
Prior to January 1, 2006
    100.00  

     (b) Within 90 days following a Termination, the Corporation shall notify
Purchaser by written notice delivered or mailed as provided in subparagraph
9(c), as to whether it wishes to purchase the Stock pursuant to exercise of the
Purchase Option. If the Corporation (or its assignee) elects to purchase the
Stock hereunder, it shall set a date for the closing of the transaction at a
place and time specified by the Corporation, or, at the Corporation’s option,
such closing may be consummated by mail as provided in Section 9(c) hereof. At
such closing, the Corporation (or its assignee) shall tender payment for the
Stock and the certificates representing the Stock so purchased shall be
cancelled. The Option Price shall be payable in cash or by check.

     4. Stock Splits, etc. If, from time to time during the term of this
Agreement:

     (a) There is any stock dividend or liquidating dividend of cash and/or
property, stock split or other change in the character or amount of any of the
outstanding securities of the Corporation; or

     (b) There is any consolidation, merger or sale of all, or substantially
all, of the assets of the Corporation; then, in such event, any and all new,
substituted or additional securities or other property to which Purchaser is
entitled by reason of his ownership of Stock shall be immediately subject to
this Agreement and be included in the word “Stock” for all purposes with the
same force and effect as the shares of Stock presently subject to the Purchase
Option, right of first refusal and other terms of this Agreement. While the
aggregate Option Price shall remain the same after each such event, the Option
Price per share of Stock upon execution of the Purchase Option shall be
appropriately adjusted.

     5. Restriction on Transfer. Purchaser shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any shares of the Stock which remain subject
to the Purchase Option.

     The Corporation shall not be required (i) to transfer on its books any
shares of Stock which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

     For a period of 90 days following the date any shares of the Stock cease to
be subject to the Purchase Option, upon the request of the Purchaser or the
Purchaser’s personal representative, the Corporation will purchase all or such
portion of such shares as is requested, at the Fair Market Value thereof on the
date such request is received by the Corporation.

2



--------------------------------------------------------------------------------



 



     6. Legend. All certificates representing any of the shares of Stock subject
to the provisions of this Agreement shall have endorsed thereon the following
legend:

     “THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) OF THE REDWOOD TRUST, INC. AMENDED AND RESTATED 1994 EXECUTIVE AND
NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
OR PERFORMANCE SHARE AWARD AGREEMENT ENTERED INTO AND BETWEEN THE REGISTERED
OWNER AND REDWOOD TRUST, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN
THE OFFICES OF REDWOOD TRUST, INC.”

     7. Purchaser’s Representations. In connection with the purchasers purchase
of the Stock, the Purchaser hereby represents and warrants to the Corporation as
follows:

          (a) Investment Intent; Capacity to Protect Interests. The Purchaser is
purchasing the Stock solely for Purchaser’s own account for investment and not
with a view to or for sale in connection with any distribution of the Stock or
any portion thereof and not with any present intention of selling, offering to
sell or otherwise disposing of or distributing the Stock or any portion thereof
in any transaction other than a transaction exempt from registration under the
Act. The Purchaser also represents that the entire legal and beneficial interest
of the Stock is being purchased, and will be held, for the Purchaser’s account
only, and neither in whole nor in part for any other person. Purchaser either
has a preexisting business or personal relationship with the Corporation or any
of its officers, directors or controlling persons or by reason of Purchaser’s
business or financial experience or the business or financial experience of
Purchaser’s professional advisors who are unaffiliated with and who are not
compensated by the Corporation or any affiliate or selling agent of the
Corporation, directly or indirectly, could be reasonably assumed to have the
capacity to evaluate the merits and risks of an investment in the Corporation
and to protect Purchaser’s own interests in connection with this transaction.

          (b) Residence. The Purchaser’s principal residence is within the State
of California and is located at the address indicated beneath the Purchaser’s
signature below.

          (c) Limitations on Disposition. Without in any way limiting
Purchaser’s representations set forth above, the Purchaser further agrees that
he or she shall in no event make any disposition of all or any portion of the
Stock unless and until:

               (i) The shares of Stock proposed to be transferred are no longer
subject to the Purchase Option set forth in Section 3; and

               (ii) If Purchaser is an affiliate of the Corporation, the
disposition is made pursuant to an effective registration statement or pursuant
to Rule 144 or is

3



--------------------------------------------------------------------------------



 



otherwise exempt from registration requirements in the opinion of counsel
acceptable to the Corporation.

               (d) Section 83(b) Election. The Purchaser understands that
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”), taxes
as ordinary income the difference between the amount paid for the Stock and the
fair market value of the Stock as of the date any restrictions on the Stock
lapse. In this context, “restriction” means the right of the Company to buy back
the stock pursuant to the Purchase Option. In the event the Company has
registered its securities under the Exchange Act, “restriction” with respect to
officers, directors and 10% shareholders also means the six-month period after
the Closing during which such officers, directors and 10% shareholders are
subject to suit under Section 16(b) of the Exchange Act. The Purchaser
understands that if such provision is applicable to him he may elect to be taxed
at the time the Stock is purchased rather than when and as the Purchase Option
or six-month Section 16(b) period expires by filing an election under Section
83(b) of the Code with the I.R.S. within thirty (30) days from the date of
purchase. Even if the fair market value of the Stock equals the amount paid for
the Stock, the election must be made to avoid adverse tax consequences in the
future. The form for making this election is attached as Exhibit A hereto. The
Purchaser understands that failure to make this filing timely will result in the
recognition of ordinary income by the Purchaser, as the Purchase Option lapses,
or after the lapse of the six month Section 16(b) period, on the difference
between the purchase price and the fair market value of the Stock at the time
such restrictions lapse. The Purchaser further understands that the income tax
laws of the State of California contain provisions similar to Section 83.

     THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY
AND NOT THE CORPORATION’S TO FILE TIMELY THE ELECTION UNDER INTERNAL REVENUE
CODE SECTION 83(b) AND UNDER ANY CORRESPONDING PROVISIONS OF STATE TAX LAW, EVEN
IF THE PURCHASER REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON THE PURCHASER’S BEHALF.

     8. Escrow. As security for the faithful performance of the terms of this
Agreement and to ensure the availability for delivery of the Purchaser’s Stock
upon exercise of the Purchase Option herein provided for, the Purchaser agrees
to deliver to and deposit with the Secretary of the Corporation, or such other
person designated by the Corporation, as escrow agent in this transaction (the
“Escrow Agent”), two Stock Assignments duly endorsed (with date and number of
shares blank) in the form attached hereto as Exhibit B, together with the
certificate or certificates evidencing the Stock; said documents are to be held
by the Escrow Agent and delivered by said Escrow Agent pursuant to the Joint
Escrow Instructions of the Corporation and the Purchaser set forth in Exhibit C
attached hereto and incorporated by this reference, which instructions shall
also be delivered to the Escrow Agent at the closing hereunder.

     9. Miscellaneous.

4



--------------------------------------------------------------------------------



 



               (a) Subject to the provisions and limitations hereof, Purchaser
shall have, during the term of this Agreement, exercise all rights and
privileges of a stockholder of the Corporation with respect to the Stock
deposited in said escrow.

               (b) The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

               (c) Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid, addressed to Purchaser at his address shown on the
Corporation’s employment records and to the Corporation at the address of its
principal corporate offices (attention: Secretary) or at such other address as
such party may designate by ten days’ advance written notice to the other party
hereto.

               (d) The Corporation may assign its rights and delegate its duties
under this Agreement, including paragraphs 3 and 5 hereof. If any such
assignment or delegation requires consent of any state securities authorities,
the parties agree to cooperate in requesting such consent. This Agreement shall
inure to the benefit of the successors and assigns of the Corporation and,
subject to the restrictions on transfer herein set forth, be binding upon
Purchaser, his or her heirs, executors, administrators, successors and assigns.

               (e) Purchaser hereby authorizes and directs the Secretary or
Transfer Agent of the Corporation to transfer the Stock as to which the Purchase
Option or right of first refusal has been exercised from Purchaser to the
Corporation.

               (f) Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Corporation, or a parent or subsidiary of
the Corporation, to terminate Purchaser’s employment, for any reason, with or
without cause.

               (g) The failure of the Corporation to enforce at any time any
provision on this Agreement shall in no way be construed to be a waiver of such
provision or of any other provision hereof.

               (h) This Agreement shall be governed by and construed according
to the laws of the State of Maryland without regard to its principles of
conflict of laws.

               (i) The Plan is hereby incorporated by reference and made a part
hereof, and this Agreement is subject to all terms and conditions of the Plan.

               (j) This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first above written.

5



--------------------------------------------------------------------------------



 



         
 
  REDWOOD TRUST, INC.
 
       

  By:    
 
 

--------------------------------------------------------------------------------

 
       

  Title:    
 
 

--------------------------------------------------------------------------------

 
       

  Address:   One Belvedere Place

      Suite 300

      Mill Valley, CA 94949
 
       
 
       
 
 

--------------------------------------------------------------------------------


  By:    
 
       

  Address:    

6



--------------------------------------------------------------------------------



 



EXHIBIT A

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE

     1. The name, address and taxpayer identification number of the taxpayer is
as follows:

     

 

--------------------------------------------------------------------------------


  Name
 
   

 

--------------------------------------------------------------------------------


  Street Address
 
   

 

--------------------------------------------------------------------------------


  City, State, Zip
 
   

 

--------------------------------------------------------------------------------


  [Social Security No.]

     2. This election under Section 83(b) of the Internal Revenue Code is being
made with respect to the taxpayer’s                      Shares of Common Stock
(the “Property”) in Redwood Trust, Inc. (the “Company”).

     3. The Property was received by the taxpayer on                     ,
     . The election is being made with respect to the       tax year.

     4. The Property is subject to a substantial risk of forfeiture due to
death, permanent or temporary disability, involuntary termination with or
without cause or voluntary termination from the Company.

     5. The fair market value of the Property was $     .

     6. The amount paid for the Property was $     , which amount is equal to
the fair market value of $                    .

     7. Copies of this statement have been provided to the Company and the
Internal Revenue Service, and shall be attached to the taxpayer’s income tax
return for the       tax year.

     
 
 

--------------------------------------------------------------------------------


  Name

         
 
  Date:    

     

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT B

IRREVOCABLE STOCK OR BOND POWER

FOR VALUE RECEIVED, the undersigned does (do) hereby sell, assign and transfer
to

 

--------------------------------------------------------------------------------

 
Redwood Trust, Inc.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Social Security or Taxpayer Identifying No.)

         
IF STOCK,
COMPLETE
THIS
PORTION
  }                      shares of the Common stock of Redwood Trust, Inc.
represented by Certificate(s) No(s).
                     inclusive, standing the name of the undersigned on the
books of said Company
 
       
IF BONDS,
COMPLETE
THIS
PORTION
  }                                                             bonds
                     of
                                         in the principal
amount of $                    , No(s).                     
inclusive, standing in the name of the undersigned on the books of said Company.
 
       

      The undersigned does hereby irrevocably constitute and appoint attorney to
transfer the said stock or bond(s), as the case may be, on the books of said
Company, with full power of substitution in the premises.

Dated:                                         

         
IMPORTANT — READ CAREFULLY
The signature(s) to this Power must correspond with the name(s) as written upon
the face of the certificate(s) or bond(s) in every particular without alteration
or enlargement or any change whatever.
  By:    
 
     

--------------------------------------------------------------------------------


      Name:

 



--------------------------------------------------------------------------------



 



EXHIBIT C

JOINT ESCROW INSTRUCTIONS

[Date]                    

Harold F. Zagunis, Secretary
c/o Redwood Trust, Inc.
One Belvedere Place
Suite 300
Mill Valley, CA 94949

Dear Sir:

     As Escrow Agent for the undersigned parties, Redwood Trust, Inc., a
Maryland corporation (the “Corporation”), and                     
(“Purchaser”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Award
Agreement (the “Agreement”) between the Corporation and the Purchaser, to which
a copy of these Joint Escrow Instructions is attached as Exhibit C, in
accordance with the following instructions:

     1. In the event the Corporation and/or any assignee of the Corporation
(referred to collectively for convenience herein as the “Corporation”) exercises
the Purchase Option set forth in the Agreement, the Corporation shall give to
the Purchaser and you a written notice specifying the number of shares of stock
to be purchased, the purchase price, and the time for a closing hereunder at the
principal office of the Corporation. The Purchaser and the Corporation hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

     2. At the closing, you are directed (a) to date the stock assignments
necessary for the transfer in question, (b) to fill in the number of shares
being transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Corporation against the
simultaneous delivery to you of the purchase price (by check) for the number of
shares of stock being purchased pursuant to the exercise of the Purchase Option.

     3. The Purchaser irrevocably authorizes the Corporation to deposit with you
any certificate evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. The
Purchaser does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated.
Subject to the provisions of this paragraph 3, the Purchaser shall have all
rights and privileges of a shareholder of the Corporation while the stock is
held by you.

1



--------------------------------------------------------------------------------



 



     4. Upon written request of the Purchaser or the Purchaser’s personal
representative, the Corporation will confirm to you in writing the number of
shares of stock that are no longer subject to the Purchase Option. Promptly
after your receipt of such confirmation, you will deliver to the Purchaser or
the Purchaser’s personal representative a certificate or certificates
representing such number of shares of stock as are not then subject to the
Purchase Option and have not been previously delivered to the Purchaser or the
Purchaser’s personal representative. Such certificates will be free of legends.

     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to the
Purchaser, you shall deliver all of same to the Purchaser and shall be
discharged of all further obligations hereunder.

     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for the Purchaser while acting in good
faith, and any act done or omitted by you pursuant to the advice of your own
attorneys shall be conclusive evidence of such good faith. The Corporation shall
indemnify and hold the Escrow Agent harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, attorney fees or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against it or them hereunder and
under the Agreement, except for any of the foregoing incurred in connection
with, or arising out of, the Escrow Agent’s willful misfeasance, bad faith or
negligence in the performance of its duties hereunder or by reason of its
reckless disregard for its obligations and duties hereunder.

     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law and you are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

2



--------------------------------------------------------------------------------



 



     10. You shall not be liable for relinquishing of any rights under the
Statute of Limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, and you may rely upon the advice of such counsel. Such
counsel’s reasonable compensation shall be paid by the Corporation.

     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Corporation or if you shall resign by written
notice to each party. In the event of any such termination, the Corporation
shall appoint a successor Escrow Agent.

     13. You are authorized to employ as agents banks, brokerage firms or other
financial institutions to hold in safekeeping any certificates, instruments or
other documents delivered to you hereunder and to perform other services such as
sale of securities, recordkeeping and other administrative services as you may
deem appropriate. All fees and expenses of such agents shall be paid by the
Corporation. If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

     15. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
days’ advance written notice to each of the other parties hereto.

CORPORATION:

Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94949

PURCHASER:

3



--------------------------------------------------------------------------------



 



[name]
[address]

ESCROW AGENT:

Harold F. Zagunis
c/o Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, CA 94949

     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.

     17. Your duties under these Joint Escrow Instructions shall terminate upon
the earlier of the exercise of the Purchase Option by the Corporation or the
expiration of the Purchase Option as to all shares of stock covered thereby and
the delivery of the certificates evidencing the stock to the party entitled
thereto.

     18. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

              Very truly yours,
 
            REDWOOD TRUST, INC.
 
       

  By:    

       
 
       

  Title:    

       
 
            PURCHASER:
 
       
 
                  Name
 
            ESCROW AGENT:
 
       
 
                  Harold F. Zagunis     Secretary

4



--------------------------------------------------------------------------------



 



REDWOOD TRUST, INC.

ADDENDUM NO. 1 TO

RESTRICTED STOCK PURCHASE AGREEMENT

TO BE INSERTED ABOVE

     THIS ADDENDUM NO. 1 is made as of the 31st day of December, 2001, by and
between Redwood Trust, Inc., a Maryland corporation (the “Corporation”), and
George E. Bull III (“Purchaser”).

     Pursuant to the Redwood Trust, Inc. Amended and Restated 1994 Executive and
Non-Employee Director Stock Option Plan (the “Plan”), the Corporation’s
Compensation Committee (the “Committee”) granted to the Purchaser a Restricted
Stock award to purchase shares of the Corporation’s common stock, on the terms
and conditions set forth in a Restricted Stock Award Agreement, dated as of
January 18, 2001 (the “Agreement”). Any capitalized terms not defined herein
shall have the meaning set forth in the Plan or the Agreement.

     In consideration of the mutual covenants and representations set forth
herein, the Corporation and Purchaser agree as follows:

     1. Arrangement Regarding Payment of Withholding Tax. Section 11(3) of the
Plan requires that recipients of awards under the Plan make arrangements
satisfactory to the Committee regarding payment of federal, state or local taxes
of any kind required by law to be withheld with respect to awards. The Purchaser
hereby agrees with the Committee and the Corporation with respect to any
withholding taxes required to be paid upon the lapse of the Purchase Option
under the Agreement as follows:

          (a) unless the Purchaser otherwise directs the Corporation in writing
at least five (5) business days prior to the date of any lapse of the Purchase
Option with respect to shares of the Stock, payment of all withholding taxes for
each lapse of the Purchase Option shall be made by the assignment by the
Purchaser to the Corporation of such number of shares of Stock as to which the
Purchase Option is lapsing sufficient in value to fully cover the tax payment
due, with the shares being valued for such purpose at the closing price on the
last trading day prior to the date of the lapse and any fractional share value
in excess of the tax payment due to be paid in cash to the Purchaser; or

          (b) to the extent otherwise directed by the Purchaser, payment of
withholding taxes may be made through deduction from salary or other payments
due to the Purchaser or through such other method as may be requested by the
Purchaser and acceptable to the Committee.

     2. Miscellaneous.

5



--------------------------------------------------------------------------------



 



          (a) The Purchaser hereby authorizes and directs the Secretary or
Transfer Agent of the Corporation to transfer on the stock ledger of the
Corporation the shares of Stock which are to be applied to the payment of taxes
from the Purchaser to the Corporation.

          (b) This Agreement shall be governed by and construed according to the
laws of the State of Maryland without regard to its principles of conflict of
laws.

          (c) The Plan is hereby incorporated by reference and made a part
hereof, and this Agreement is subject to all terms and conditions of the Plan.

     IN WITNESS WHEREOF, the parties have executed this Addendum No. 1 on the
day and year first above written.

              REDWOOD TRUST, INC.
 
       

  By:    

       
 
       

  Title:    

       
 
       

  Address:   591 Redwood Highway

      Suite 3100

      Mill Valley, CA 94941
 
       
 
                  George E. Bull III
 
       

  Address:   101 Underhill Road

      Mill Valley, CA 94941

6